DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 10/25/2021 has been entered claims 1-13, 16-26 and 28-31 are pending of which claims 1,5, 16, 20 and 28 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9 , 12, 13, 16-19, 21-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin US 2015/0295988, and further in view of Leighton US 2014/0189071 and Han US 2017/0034302, Snodgrass US 2008/0091711.
Regarding claim 1, Goodwin teaches a method for hint generation, the method comprising: receiving, by a hinting machine from one or more client machines, feedback information generated based on prior renderings of a web page by the one or more client machines.
["One example of program instructions delivered to a web browser and/or other application includes those related to initiate the capture of web analytics data when a user terminal accesses a client web page. This collected data may include the name of the web page visited, the download time of the web page, a setting of a cookie for the web page, and the movement of a mouse over a particular object (i.e., "mouse overs") on a web page. In addition, content such as advertisements, modified images, buttons, and other graphics may be customized to a particular user through this service. ", ¶19]


Goodwin teaches a sample time corresponding to one of the one or more child resources(download time)
[" One example of program instructions delivered to a web browser and/or other application includes those related to initiate the capture of web analytics data when a user terminal accesses a client web page. This collected data may include the name of the web page visited, the download time of the web page, ", ¶19]

 Goodwin teaches uploading web analytics to prefetch recommendation server but does not teach wherein: prior renderings of the web page comprise obtaining a root object and one or more child resources for the web page the feedback information comprising a plurality of resource samples of one or more of the one or more child resources, each resource sample comprising indicating a rendering status of the respective child resource during the corresponding prior rendering of the web page at the respective sample time, the rendering status indicating whether the respective child resource was loaded at the corresponding sample time or not; 
calculating, by the hinting machine as a function of the plurality of resource samples, one or more probabilities, each probability corresponding to one of the one or more child resources and indicating a probability that the corresponding one or more of the one or more child resources will be requested from a content server in the course of used to rendering the web page at a time in the future;
 and generating, by the hinting machine according to the probability, a hint for prefetching one or more of the one or more child resources as a part of a future rendering of the web page by a requesting client machine.


(a DCG represents the root url and the underlying child resources ie. links, subpage as additional nodes extending from the root ¶94, see  also fig 7, either the fingerprint  in the form of a hash or a cookie as in Goodwin could be used to uniquely identify the resource, cookies as it is known in the art contain hashes to make them unique),
["Another annotation that may be provided is a new type of edge called a leads to edge. This edge is denoted in the graph with dashed arrows and includes a diamond with a number in it that is referred to as the edge's heat index. (The above-described graphical representations are merely for explanatory purposes, as other conventions may be used without departing from the concepts herein). This annotation is best explained by example. Assume that after the client downloads the mainpage.aspx in the earlier example, he or she clicks on a link on that page that was for clothing.aspx. Recall that when the client browser makes the request, a REFERER header is attached that lists mainpage.aspx as the page referrer. The nodes servicing the request can see this header. Also, assume that the new page is composed of chunks b and c. The graph is then updated to note that the new page node for clothing.aspx is composed of chunks b and c, and additionally that the mainpage.aspx page node lead to those chunks. As noted, each leads to edge has a heat index associated with it that marks the number of times the parent page node has led to this content. The graph is now updated to look as shown in FIG. 12. ", ¶94]
 the feedback information comprising a plurality of resource samples of one or more of the one or more child resources, each resource sample comprising indicating a rendering status of the respective child resource during the corresponding prior rendering of the web page at the respective sample time, 
["Thus, if a user with a client browser requests a page at that URL, the page downloads through the overlay network and is composed of chunks e and f. Assuming that the parent node started with the DCG in FIG. 10, after that node delivers the page, its DCG would look as shown in FIG. 11. Typically, a similar annotation would be present on the edge node that serves the response to the client request. ", ¶93]
["For example, assume the chunks that it picks are c and d, and that it ignores chunk b because the heat index is too low for it (just 1). The child dedupe process would then append to the forward request fingerprints c, d, e, and f, which would let the parent dedupe process know that the child process has that data present. ", ¶98]
the rendering status indicating whether the respective child resource was loaded at the corresponding sample time or not; 
[“During this hinting request phase, the child dedupe process queries whether the child has a page node (in its annotated DCG) for the requested URI. If so, the dedupe process uses the meta-information in its annotated DCG to direct a hinting request at its parent that includes a manifest of chunks (preferably identified only by fingerprint) that it has and that it believes there is a high likelihood of the parent dedupe process utilizing. In this manner, the child is predicting that the parent is able to make use of the chunks the child has already seen.”, ¶14]
calculating, by the hinting machine, as a function of resource samples one or more probabilities, each probability corresponding to one of the one or more child resources and indicating a probability that the corresponding one or more of the one or more child resources will be requested from a content server in the course of used to rendering the web page at a time in the future;
[“During this hinting request phase, the child dedupe process queries whether the child has a page node (in its annotated DCG) for the requested URI. If so, the dedupe process uses the meta-information in its annotated DCG to direct a hinting request at its parent that includes a manifest of chunks (preferably identified only by fingerprint) that it has and that it believes there is a high likelihood of the parent dedupe process utilizing. In this manner, the child is predicting that the parent is able to make use of the chunks the child has already seen. When the parent dedupe process receives hinting request (the manifest) and needs to go forward to the origin, the parent (as it goes forward to the origin) also begins to send data hints back to the child in the form of a hinting response. The hinting response provides the child with information about what the parent believes the page will likely be composed of that the child does not already have, preferably along with what future pages might contain.”, ¶14]

 and generating, by the hinting machine according to the probability, a hint for prefetching one or more of the one or more child resources as a part of a future rendering of the web page by a requesting client machine.
[“The hinting response provides the child with information about what the parent believes the page will likely be composed of that the child does not already have, preferably along with what future pages might contain.”, ¶14]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin’s client requesting of to receive hinting with the DCG method as taught by Leighton. The reason for such a modification would be to organize information regarding the access pattern to a website that can be used for data analysis to perform prefetching/preloading. 
(server logs that specify past resource web resource access content present URL. ¶44), a time-based probability function that generates a probability that an individual child resource of the one or more child resources will be requested in the course of rendering the web page, the time-based probability function based on statistical models(determined statistically ¶44) that incorporate the rendering status of each of the plurality of resource samples(neural net /fuzzy logic statistical modeling is performed on server logs to generate hints on content to prefetch that indicate  expiration time, ¶35, 44, 47, 76 );
[“In the push phase, a server (or proxy) can push several meta files, which contain resource URLs (i.e., hints) of the current and/or future pages that are to be requested by a client. In the early fetch phase, the client can request resources according to the meta file and batch the requests with the request of the page. Thus, the page together with all its resources can be downloaded in one round-trip. This decouples the network transfer and local computation, and breaks the complex "load-parse-load" dependencies among objects, leading to a reduced web site page load time.”, ¶35]
[“Each entry of the resource can contain the resource URL, and optionally a weight and the resource's expiration time/eTag. URLs in the list can be properly ordered to observe the resource dependency (for local computation). Thus, the client can issue early fetching requests according to the order. The list of subpage mIDs can be pages, which users can navigate to from the current page. The subpage mIDs can be identified statically (by identifying HTML links) or statistically (e.g., by observing from the web server logs to capture dynamic navigations).”, ¶44]

["The weight can be a number denoting the probability that the resource will be needed by the client. For resources that are dynamically requested (e.g., by JavaScript), their weights can be less than one. Consequently, to reduce bandwidth consumption, the client can take a conservative approach by only fetching resources with higher weights. The client can also leverage an optional expiration time and eTag fields to conduct local cache validation for expired resources. Thus, network cache validation (e.g., using if-modified-since) can be avoided to further reduce web site page load time. ", ¶47]

[“["If the data structure is considered to be empty, then the computer readable storage device can send the response comprising a full push of metadata for the current page, another page, and/or its subpages unless a limit is set. If the data structure comprises metadata, then the data can be representative of IDs or expiration times of the current page and/or subpages whose metadata is cached.", ¶76]

calculating by the hintng machine one or more probabilities using the time-based probability function, each probability corresponding to one of the one or more child resources and indicating a probability that the corresponding one of the one or more child resources will be requested from a content server in the course of rendering the web page at a particular time in the future; and generating, by the hinting machine according to the probability, a hint for prefetching one or more of the one or more child resources as a part of a future rendering of the web page by a requesting client machine(server calculates and sends hints to client, ¶38, 41, 47, 76 );

["To reduce web site page load times, two approaches are proposed: server push and server hints. Server push can allow a server to preemptively send (i.e., push) resources to a client without requiring the client to request the resource. The underlying assumption is that the client will need the resource very shortly (e.g., after parsing an HTML page), thus pushing it in advance avoids a round-trip delay and reduces the web site page load time. A pushed resource can be cacheable so that it can be loaded from the local cache when the client needs it. ", ¶38]
[“Server hints can provide a way for a server to notify a client of a resource that will be needed before it is discovered by the client. Unlike the server push, when using the server hints, the server does not send the actual resource data, but only its URL as a "hint". Therefore, the client only revalidates resources that are expired and requests resources that are not in the local cache. Server hints can utilize a link header to be standardized in HTML 5. The server can inject hints into a response header using the following HTML link:<url>;rel= prefetch [2] or link:<url>;rel=subresource [3] where the url is the resource URL. The browser can then collect (potentially multiple) embedded hints, and pre-fetch them.”, ¶41]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton as with a statistical based method of generating hints as taught by Han. The reason for this modification would be to provide more accurate estimations of what links the user will request/need in the future using well known neural net learning systems so that content can be fetched before explicitly requested.
The combination of Goodwin/Leighton/Han and more specifically teaches the probability is associated with the weight of the resource(¶44) but does not teach the time-based probability function is determined by applying a weighting function to each resource sample of the plurality of resource samples to weight an impact of each resource sample on the probability generated by the time-based probability function for the individual child resource . Snodgrass in the same field of endeavour teaches a system for predictive prefetching web documents. Snodgrass teaches the time-based probability function is determined by applying a weighting function to each resource sample of the plurality of resource samples to weight an impact of each resource sample on the probability generated by the time-based probability function for the individual child resource(Snodgrass teaches a predictive prefetch service that  predicts what subtask which are likely to be needed to render a web page. These subtask correspond to request for certain content portions of a web page. The prefetch service tells the client what content may be pre-emptively when a page is requested and the prefetch service weights the feedback data regarding past subtask i.e past request for child resources  based on recency of the feedback, ¶s22,31,33,39, 52)
["The predictive prefetch service 50 (hereinafter " prefetch service") preferably makes these predictions based on statistical data regarding service requests made during prior renderings of the requested web page and/or related web pages. The service requests identified by the prefetch service 50 as being probable are then made "preemptively" at or near the outset of the page generation task, rather waiting for requests to other content services 44 to be completed. If a given service request is made unnecessarily (i.e., the prediction is wrong), the associated data returned by the particular content service 44 is ignored. Data regarding of the accuracy of the predictions is collected over time by monitoring the dynamic page generation process, and is used to adaptively modify the predictions. ", ¶22]
[" The scores may optionally be generated so as to give greater weight to the most recent occurrences of the relevant page generation tasks than to earlier page generation events. In addition, other criteria may be taken into consideration in generating the scores, such as the average execution time of the particular subtask, and/or the average point at which the subtask is ordinarily performed within the overall page generation event (e.g., at the outset versus near the end of the page generation task). Although score values are depicted in FIG. 1, they may alternatively be omitted from the table 52, or may be generated on-the-fly from other data values stored in the table 52. ", ¶31]
["The dynamic page generator component that communicates with the prefetch service 50 is referred to herein as the prefetch client 56. As described below, the prefetch client 56 is responsive to a URL/page request by querying the prefetch service 50 for a list of the service requests (subtasks) that are likely to be performed during generation of the requested page.", ¶33]
["This data, which may be obtained from feedback messages from the prefetch client 56, may be used to identify the subtasks that should be performed preemptively when a particular web page is requested. The timestamp data may also be used to effectively remove old feedback data from the mapping table 52, or to otherwise give greater weight to recent feedback data over old feedback data. ", ¶39]
["As mentioned above, each such subtask is in the form of a service request in the preferred embodiment, although other types of subtasks may be supported. Data retrieval subtasks initiated as the result of the prefetch service represent predictive prefetch events, as data is being retrieved based on a prediction that it will be used to generate the requested web page.", ¶52]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton/Han with weighting of more recently requested subtasks/child resource requests higher in generating predictive prefetch i.e. hinting recommendations. The reason for this modification would be to more accurately determine web resources that would be of interest to the user by giving more weight to more recently downloaded items more weight.
Regarding claim 16, Goodwin teaches a system for hint generation comprising: a hinting machine disposed in a communications network, the hinting machine comprising: a sample data store; 
["With another aspect of the disclosure, a recommendation system and collection system may communicate with a data store of aggregated data to estimate which web page(s) are likely to be next in a navigation sequence, then generating a prefetch recommendation. ", ¶6]
a resource sampler that operates to receive, from one or more client machines, feedback information generated based on prior renderings of a web page by the one or more client machines, 
["One example of program instructions delivered to a web browser and/or other application includes those related to initiate the capture of web analytics data when a user terminal accesses a client web page. This collected data may include the name of the web page visited, the download time of the web page, a setting of a cookie for the web page, and the movement of a mouse over a particular object (i.e., "mouse overs") on a web page. In addition, content such as advertisements, modified images, buttons, and other graphics may be customized to a particular user through this service. ", ¶19]

Goodwin teaches a sample time corresponding to one of the one or more child resources(download time)
[" One example of program instructions delivered to a web browser and/or other application includes those related to initiate the capture of web analytics data when a user terminal accesses a client web page. This collected data may include the name of the web page visited, the download time of the web page, ", ¶19]

Goodwin teaches uploading web analytics to prefetch recommendation server but does not teach wherein rendering the web page comprises obtaining a root object and one or more child resources, the feedback information comprising a plurality of resource samples of one or more of the one or more child resources for the web page, each resource sample comprising indicating a rendering status of the respective child resource during the corresponding prior rendering of the web page at the respective sample time, the rendering status indicating whether the respective child resource was loaded at the corresponding sample time or not; 
a hint generator that operates to: calculate, as a function of the stored resource samples, one or more probabilities, each probability corresponding to one of the one or more child resources and indicating a probability that the corresponding one of the one or more child resources will be requested from a content server in the course of used to rendering the web page at a time in the future and generate, according to the probability, a hint for prefetching one or more of the one or 
Leighton teaches a system for web content preloading including a method for mapping access to website content. Leighton teaches wherein rendering the web page comprises obtaining a root object and one or more child resources(a DCG represents the root url and the underlying child resources ie. links, subpage as additional nodes extending from the root ¶94, see  also fig 7),
["Another annotation that may be provided is a new type of edge called a leads to edge. This edge is denoted in the graph with dashed arrows and includes a diamond with a number in it that is referred to as the edge's heat index. (The above-described graphical representations are merely for explanatory purposes, as other conventions may be used without departing from the concepts herein). This annotation is best explained by example. Assume that after the client downloads the mainpage.aspx in the earlier example, he or she clicks on a link on that page that was for clothing.aspx. Recall that when the client browser makes the request, a REFERER header is attached that lists mainpage.aspx as the page referrer. The nodes servicing the request can see this header. Also, assume that the new page is composed of chunks b and c. The graph is then updated to note that the new page node for clothing.aspx is composed of chunks b and c, and additionally that the mainpage.aspx page node lead to those chunks. As noted, each leads to edge has a heat index associated with it that marks the number of times the parent page node has led to this content. The graph is now updated to look as shown in FIG. 12. ", ¶94]
 
the feedback information comprising a plurality of resource samples of one or more of the one or more child resources for the web page, each resource sample comprising indicating a rendering status of the respective child resource during the corresponding prior rendering of the web page at the respective sample time,
["Thus, if a user with a client browser requests a page at that URL, the page downloads through the overlay network and is composed of chunks e and f. Assuming that the parent node started with the DCG in FIG. 10, after that node delivers the page, its DCG would look as shown in FIG. 11. Typically, a similar annotation would be present on the edge node that serves the response to the client request. ", ¶93]
["For example, assume the chunks that it picks are c and d, and that it ignores chunk b because the heat index is too low for it (just 1). The child dedupe process would then append to the forward request fingerprints c, d, e, and f, which would let the parent dedupe process know that the child process has that data present. ", ¶98]


[“During this hinting request phase, the child dedupe process queries whether the child has a page node (in its annotated DCG) for the requested URI. If so, the dedupe process uses the meta-information in its annotated DCG to direct a hinting request at its parent that includes a manifest of chunks (preferably identified only by fingerprint) that it has and that it believes there is a high likelihood of the parent dedupe process utilizing. In this manner, the child is predicting that the parent is able to make use of the chunks the child has already seen.”, ¶14]

a hint generator that operates to: calculate, as a function of the stored resource samples, one or more probabilities, each probability corresponding to one of the one or more child resources and indicating a probability that the corresponding one of the one or more child resources will be requested from a content server in the course of used to rendering the web page at a time in the future and
[“During this hinting request phase, the child dedupe process queries whether the child has a page node (in its annotated DCG) for the requested URI. If so, the dedupe process uses the meta-information in its annotated DCG to direct a hinting request at its parent that includes a manifest of chunks (preferably identified only by fingerprint) that it has and that it believes there is a high likelihood of the parent dedupe process utilizing. In this manner, the child is predicting that the parent is able to make use of the chunks the child has already seen. When the parent dedupe process receives hinting request (the manifest) and needs to go forward to the origin, the parent (as it goes forward to the origin) also begins to send data hints back to the child in the form of a hinting response. The hinting response provides the child with information about what the parent believes the page will likely be composed of that the child does not already have, preferably along with what future pages might contain.”, ¶14]

 generate, according to the probability, a hint for prefetching one or more of the one or more child resources as a part of a future rendering of the web page by a requesting client machine; 
[“When the parent dedupe process receives hinting request (the manifest) and needs to go forward to the origin, the parent (as it goes forward to the origin) also begins to send data hints back to the child in the form of a hinting response. The hinting response provides the child with information about what the parent believes the page will likely be composed of that the child does not already have, preferably along with what future pages might contain.”, ¶14]


[“The hinting response provides the child with information about what the parent believes the page will likely be composed of that the child does not already have, preferably along with what future pages might contain.”, ¶14]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin’s client requesting of to receive hinting with the DCG method as taught by Leighton. The reason for such a modification would be to organize information regarding the access pattern to a website that can be used for data analysis to perform prefetching/preloading. 
The combination of Goodwin/Leighton teach a hinting system as discussed above but does not teach such a system using a time-based probability function and thus does not teach does not teach determining, by the hinting machine as a function of the plurality of resource samples, a time-based probability function that generates a probability that an individual child resource of the one or more child resources will be requested in the course of rendering the web page, the time-based probability function based on statistical models that incorporate the rendering status of each of the plurality of resource samples; calculating by the hinting machine one or more probabilities using the time-based probability function, each probability corresponding to one of the one or more child resources and indicating a probability that the corresponding one of the one or more child resources will be requested from a content server in the course of rendering the web page at a particular time in the future; and generating, by the hinting machine according to the probability, a hint for prefetching one or more of the one or more child resources as a part of a future rendering of the web page by a requesting client machine.  Han in the same field of endeavor teaches a method and system for using hinting to speed up fetching of web content. Han teaches determining, by the hinting machine as a function of the plurality of resource samples(server logs that specify past resource web resource access content present URL. ¶44), a time-based probability function that generates (determined statistically ¶44) that incorporate the rendering status of each of the plurality of resource samples(neural net /fuzzy logic statistical modeling is performed on server logs to generate hints on content to prefetch that indicate  expiration time, ¶35, 44, 47, 76 );
[“In the push phase, a server (or proxy) can push several meta files, which contain resource URLs (i.e., hints) of the current and/or future pages that are to be requested by a client. In the early fetch phase, the client can request resources according to the meta file and batch the requests with the request of the page. Thus, the page together with all its resources can be downloaded in one round-trip. This decouples the network transfer and local computation, and breaks the complex "load-parse-load" dependencies among objects, leading to a reduced web site page load time.”, ¶35]
[“Thus, the client can issue early fetching requests according to the order. The list of subpage mIDs can be pages, which users can navigate to from the current page. The subpage mIDs can be identified statically (by identifying HTML links) or statistically (e.g., by observing from the web server logs to capture dynamic navigations).”, ¶44]

["The weight can be a number denoting the probability that the resource will be needed by the client. For resources that are dynamically requested (e.g., by JavaScript), their weights can be less than one. Consequently, to reduce bandwidth consumption, the client can take a conservative approach by only fetching resources with higher weights. The client can also leverage an optional expiration time and eTag fields to conduct local cache validation for expired resources. Thus, network cache validation (e.g., using if-modified-since) can be avoided to further reduce web site page load time. ", ¶47]

[“["If the data structure is considered to be empty, then the computer readable storage device can send the response comprising a full push of metadata for the current page, another page, and/or its subpages unless a limit is set. If the data structure comprises metadata, then the data can be representative of IDs or expiration times of the current page and/or subpages whose metadata is cached.", ¶76]

calculating by the hintng machine one or more probabilities using the time-based probability function, each probability corresponding to one of the one or more child resources and indicating a probability that the corresponding one of the one or more child resources will be requested from a content server in the course of rendering the web page at a particular time in the future; and generating, by the hinting machine according to the probability, a hint for prefetching one or more of the one or more child resources as a part of a future rendering of the (server calculates and sends hints to client, ¶38, 41, 47, 76 );

["To reduce web site page load times, two approaches are proposed: server push and server hints. Server push can allow a server to preemptively send (i.e., push) resources to a client without requiring the client to request the resource. The underlying assumption is that the client will need the resource very shortly (e.g., after parsing an HTML page), thus pushing it in advance avoids a round-trip delay and reduces the web site page load time. A pushed resource can be cacheable so that it can be loaded from the local cache when the client needs it. ", ¶38]
[“Server hints can provide a way for a server to notify a client of a resource that will be needed before it is discovered by the client. Unlike the server push, when using the server hints, the server does not send the actual resource data, but only its URL as a "hint". Therefore, the client only revalidates resources that are expired and requests resources that are not in the local cache. Server hints can utilize a link header to be standardized in HTML 5. The server can inject hints into a response header using the following HTML link:<url>;rel= prefetch [2] or link:<url>;rel=subresource [3] where the url is the resource URL. The browser can then collect (potentially multiple) embedded hints, and pre-fetch them.”, ¶41]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton as with a statistical based method of generating hints as taught by Han. The reason for this modification would be to provide more accurate estimations of what links the user will request/need in the future using well known neural net learning systems so that content can be fetched before explicitly requested.
The combination of Goodwin/Leighton/Han and more specifically teaches the probability is associated with the weight of the resource(¶44) but does not teach the time-based probability function is determined by applying a weighting function to each resource sample of the plurality of resource samples to weight an impact of each resource sample on the probability generated by the time-based probability function for the individual child resource . Snodgrass in the same field of endeavour teaches a system for predictive prefetching web documents. Snodgrass teaches the time-based probability function is determined by applying a weighting function to each resource sample of the plurality of resource samples to weight an impact of each resource sample on the probability generated by the time-based probability function for the individual child resource(Snodgrass teaches a predictive prefetch service that  predicts what subtask which are likely to be needed to render a web page. These subtask correspond to request for certain content portions of a web page. The prefetch service tells the client what content may be pre-emptively when a page is requested and the prefetch service weights the feedback data regarding past subtask i.e past request for child resources  based on recency of the feedback, ¶s22,31,33,39, 52)
["The predictive prefetch service 50 (hereinafter " prefetch service") preferably makes these predictions based on statistical data regarding service requests made during prior renderings of the requested web page and/or related web pages. The service requests identified by the prefetch service 50 as being probable are then made "preemptively" at or near the outset of the page generation task, rather waiting for requests to other content services 44 to be completed. If a given service request is made unnecessarily (i.e., the prediction is wrong), the associated data returned by the particular content service 44 is ignored. Data regarding of the accuracy of the predictions is collected over time by monitoring the dynamic page generation process, and is used to adaptively modify the predictions. ", ¶22]
[" The scores may optionally be generated so as to give greater weight to the most recent occurrences of the relevant page generation tasks than to earlier page generation events. In addition, other criteria may be taken into consideration in generating the scores, such as the average execution time of the particular subtask, and/or the average point at which the subtask is ordinarily performed within the overall page generation event (e.g., at the outset versus near the end of the page generation task). Although score values are depicted in FIG. 1, they may alternatively be omitted from the table 52, or may be generated on-the-fly from other data values stored in the table 52. ", ¶31]
["The dynamic page generator component that communicates with the prefetch service 50 is referred to herein as the prefetch client 56. As described below, the prefetch client 56 is responsive to a URL/page request by querying the prefetch service 50 for a list of the service requests (subtasks) that are likely to be performed during generation of the requested page.", ¶33]
["This data, which may be obtained from feedback messages from the prefetch client 56, may be used to identify the subtasks that should be performed preemptively when a particular web page is requested. The timestamp data may also be used to effectively remove old feedback data from the mapping table 52, or to otherwise give greater weight to recent feedback data over old feedback data. ", ¶39]
["As mentioned above, each such subtask is in the form of a service request in the preferred embodiment, although other types of subtasks may be supported. Data retrieval subtasks initiated as the result of the prefetch service represent predictive prefetch events, as data is being retrieved based on a prediction that it will be used to generate the requested web page.", ¶52]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton/Han with weighting of more recently requested subtasks/child resource requests higher in generating predictive prefetch i.e. hinting recommendations. The 
Regarding claim 28, Goodwin teaches a method for hint generation, the method comprising: receiving, at a client machine from a hinting machine over a communications network, 
a plurality of hints for prefetching one or more child resources in association with loading a web page, 
["The browser client receives the JSON object (or other data structure) and parses/interprets/processes the data contained therein", ¶55] 
["At the appropriate time, the browser client 702 generates one or more asset /resource requests to one or more remote servers based on the parsed/processed/interpreted data ", ¶56]

Goodwin teaches a sample time corresponding to one of the one or more child resources(download time)
[" One example of program instructions delivered to a web browser and/or other application includes those related to initiate the capture of web analytics data when a user terminal accesses a client web page. This collected data may include the name of the web page visited, the download time of the web page, ", ¶19]

and prefetching at least some of the one or more child resources in association with loading the web page and in accordance with the received plurality of hints.
["The recommendation system 704 determines one or more prefetch recommendations for the browser client 702 [0053] The recommendation system 704 retrieves a JSON object (or other data structure) with the prefetch recommendations from a data store [0054] The recommendation system sends the JSON object (or other data structure) to the browser client", ¶52]
["At the appropriate time, the browser client 702 generates one or more asset /resource requests to one or more remote servers based on the parsed/processed/interpreted data", ¶56]

Goodwin does not teach the hints generated by the hinting machine by calculating, as a function of a plurality of resource samples, one or more probabilities, each probability corresponding to one of the one or more child resources and indicating a probability that the corresponding one each of the one or more child resources will be requested from a content 
[“During this hinting request phase, the child dedupe process queries whether the child has a page node (in its annotated DCG) for the requested URI. If so, the dedupe process uses the meta-information in its annotated DCG to direct a hinting request at its parent that includes a manifest of chunks (preferably identified only by fingerprint) that it has and that it believes there is a high likelihood of the parent dedupe process utilizing. In this manner, the child is predicting that the parent is able to make use of the chunks the child has already seen. When the parent dedupe process receives hinting request (the manifest) and needs to go forward to the origin, the parent (as it goes forward to the origin) also begins to send data hints back to the child in the form of a hinting response. The hinting response provides the child with information about what the parent believes the page will likely be composed of that the child does not already have, preferably along with what future pages might contain.”, ¶14]

each resource sample received by the hinting machine with respect to indicating a rendering status of a corresponding resource with respect to rendering the web page at the corresponding sample time, the rendering status indicating whether the respective child resource was loaded at the corresponding sample time or not; 
[“During this hinting request phase, the child dedupe process queries whether the child has a page node (in its annotated DCG) for the requested URI. If so, the dedupe process uses the meta-information in its annotated DCG to direct a hinting request at its parent that includes a manifest of chunks (preferably identified only by fingerprint) that it has and that it believes there is a high likelihood of the parent dedupe process utilizing. In this manner, the child is predicting that the parent is able to make use of the chunks the child has already seen.”, ¶14]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin’s client requesting of to receive hinting with the DCG method as taught by Leighton. The reason for such a modification would be to organize information regarding the access pattern to a website that can be used for data analysis to perform prefetching/preloading. 
The combination of Goodwin/Leighton teach a hinting system as discussed above but does not teach such a system using a time-based probability function and thus does not teach does not teach determining, by the hinting machine as a function of the plurality of resource samples, a time-based probability function that generates a probability that an individual child resource of the one or more child resources will be requested in the course of rendering the web page, the time-based probability function based on statistical models that incorporate the rendering status of each of the plurality of resource samples; calculating by the hinting machine one or more probabilities using the time-based probability function, each probability corresponding to one of the one or more child resources and indicating a probability that the corresponding one of the one or more child resources will be requested from a content server in the course of rendering the web page at a particular time in the future; and generating, by the hinting machine according to the probability, a hint for prefetching one or more of the one or more child resources as a part of a future rendering of the web page by a requesting client machine.  Han in the same field of endeavor teaches a method and system for using hinting to speed up fetching of web content. Han teaches determining, by the hinting machine as a function of the plurality of resource samples(server logs that specify past resource web resource access content present URL. ¶44), a time-based probability function that generates a probability that an individual child resource of the one or more child resources will be requested in the course of rendering the web page, the time-based probability function based on (determined statistically ¶44) that incorporate the rendering status of each of the plurality of resource samples(neural net /fuzzy logic statistical modeling is performed on server logs to generate hints on content to prefetch that indicate  expiration time, ¶35, 44, 47, 76 );
[“In the push phase, a server (or proxy) can push several meta files, which contain resource URLs (i.e., hints) of the current and/or future pages that are to be requested by a client. In the early fetch phase, the client can request resources according to the meta file and batch the requests with the request of the page. Thus, the page together with all its resources can be downloaded in one round-trip. This decouples the network transfer and local computation, and breaks the complex "load-parse-load" dependencies among objects, leading to a reduced web site page load time.”, ¶35]
[“Thus, the client can issue early fetching requests according to the order. The list of subpage mIDs can be pages, which users can navigate to from the current page. The subpage mIDs can be identified statically (by identifying HTML links) or statistically (e.g., by observing from the web server logs to capture dynamic navigations).”, ¶44]

["The weight can be a number denoting the probability that the resource will be needed by the client. For resources that are dynamically requested (e.g., by JavaScript), their weights can be less than one. Consequently, to reduce bandwidth consumption, the client can take a conservative approach by only fetching resources with higher weights. The client can also leverage an optional expiration time and eTag fields to conduct local cache validation for expired resources. Thus, network cache validation (e.g., using if-modified-since) can be avoided to further reduce web site page load time. ", ¶47]

[“["If the data structure is considered to be empty, then the computer readable storage device can send the response comprising a full push of metadata for the current page, another page, and/or its subpages unless a limit is set. If the data structure comprises metadata, then the data can be representative of IDs or expiration times of the current page and/or subpages whose metadata is cached.", ¶76]

calculating by the hintng machine one or more probabilities using the time-based probability function, each probability corresponding to one of the one or more child resources and indicating a probability that the corresponding one of the one or more child resources will be requested from a content server in the course of rendering the web page at a particular time in the future; and generating, by the hinting machine according to the probability, a hint for prefetching one or more of the one or more child resources as a part of a future rendering of the web page by a requesting client machine(server calculates and sends hints to client, ¶38, 41, 47, 76 );

["To reduce web site page load times, two approaches are proposed: server push and server hints. Server push can allow a server to preemptively send (i.e., push) resources to a client without requiring the client to request the resource. The underlying assumption is that the client will need the resource very shortly (e.g., after parsing an HTML page), thus pushing it in advance avoids a round-trip delay and reduces the web site page load time. A pushed resource can be cacheable so that it can be loaded from the local cache when the client needs it. ", ¶38]
[“Server hints can provide a way for a server to notify a client of a resource that will be needed before it is discovered by the client. Unlike the server push, when using the server hints, the server does not send the actual resource data, but only its URL as a "hint". Therefore, the client only revalidates resources that are expired and requests resources that are not in the local cache. Server hints can utilize a link header to be standardized in HTML 5. The server can inject hints into a response header using the following HTML link:<url>;rel= prefetch [2] or link:<url>;rel=subresource [3] where the url is the resource URL. The browser can then collect (potentially multiple) embedded hints, and pre-fetch them.”, ¶41]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton as with a statistical based method of generating hints as taught by Han. The reason for this modification would be to provide more accurate estimations of what links the user will request/need in the future using well known neural net learning systems so that content can be fetched before explicitly requested.
The combination of Goodwin/Leighton/Han and more specifically teaches the probability is associated with the weight of the resource(¶44) but does not teach the time-based probability function is determined by applying a weighting function to each resource sample of the plurality of resource samples to weight an impact of each resource sample on the probability generated by the time-based probability function for the individual child resource . Snodgrass in the same field of endeavour teaches a system for predictive prefetching web documents. Snodgrass teaches the time-based probability function is determined by applying a weighting function to each resource sample of the plurality of resource samples to weight an impact of each resource sample on the probability generated by the time-based probability function for the individual child resource(Snodgrass teaches a predictive prefetch service that  predicts what subtask which are likely to be needed to render a web page. These subtask correspond to request for certain content portions of a web page. The prefetch service tells the client what content may be pre-emptively when a page is requested and the prefetch service weights the feedback data regarding past subtask i.e past request for child resources  based on recency of the feedback, ¶s22,31,33,39, 52)
["The predictive prefetch service 50 (hereinafter " prefetch service") preferably makes these predictions based on statistical data regarding service requests made during prior renderings of the requested web page and/or related web pages. The service requests identified by the prefetch service 50 as being probable are then made "preemptively" at or near the outset of the page generation task, rather waiting for requests to other content services 44 to be completed. If a given service request is made unnecessarily (i.e., the prediction is wrong), the associated data returned by the particular content service 44 is ignored. Data regarding of the accuracy of the predictions is collected over time by monitoring the dynamic page generation process, and is used to adaptively modify the predictions. ", ¶22]
[" The scores may optionally be generated so as to give greater weight to the most recent occurrences of the relevant page generation tasks than to earlier page generation events. In addition, other criteria may be taken into consideration in generating the scores, such as the average execution time of the particular subtask, and/or the average point at which the subtask is ordinarily performed within the overall page generation event (e.g., at the outset versus near the end of the page generation task). Although score values are depicted in FIG. 1, they may alternatively be omitted from the table 52, or may be generated on-the-fly from other data values stored in the table 52. ", ¶31]
["The dynamic page generator component that communicates with the prefetch service 50 is referred to herein as the prefetch client 56. As described below, the prefetch client 56 is responsive to a URL/page request by querying the prefetch service 50 for a list of the service requests (subtasks) that are likely to be performed during generation of the requested page.", ¶33]
["This data, which may be obtained from feedback messages from the prefetch client 56, may be used to identify the subtasks that should be performed preemptively when a particular web page is requested. The timestamp data may also be used to effectively remove old feedback data from the mapping table 52, or to otherwise give greater weight to recent feedback data over old feedback data. ", ¶39]
["As mentioned above, each such subtask is in the form of a service request in the preferred embodiment, although other types of subtasks may be supported. Data retrieval subtasks initiated as the result of the prefetch service represent predictive prefetch events, as data is being retrieved based on a prediction that it will be used to generate the requested web page.", ¶52]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton/Han with weighting of more recently requested subtasks/child resource requests higher in generating predictive prefetch i.e. hinting recommendations. The reason for this modification would be to more accurately determine web resources that would be of interest to the user by giving more weight to more recently downloaded items more weight.

["Browser client 702 sends its URL to a recommendation system 704 ", ¶51]
generating, by the hinting machine in response to the hinting request, a hinting response comprising the hint; 
["The recommendation system 704 determines one or more prefetch recommendations for the browser client 702", ¶52]
and communicating the hinting response from the hinting machine to the requesting client machine.
["At the appropriate time, the browser client 702 generates one or more asset /resource requests to one or more remote servers based on the parsed/processed/interpreted data ", ¶56]

Regarding claims 3 and 18, Han teaches wherein: generating the hint comprises using the time based probability function calculate an instantaneous hinting probability for the hint as a function of the request time or a specified time subsequent to the request time and the corresponding probability for the child resource;
["Furthermore, the meta files can be leveraged by a client in several ways. The meta files can provide a manifest for early-fetching resources at the beginning of loading a page. The client can use a weight to facilitate a tradeoff between traffic volume and latency, by performing selective fetching. The weight can be a number denoting the probability that the resource will be needed by the client. For resources that are dynamically requested (e.g., by JavaScript), their weights can be less than one. Consequently, to reduce bandwidth consumption, the client can take a conservative approach by only fetching resources with higher weights. The client can also leverage an optional expiration time and eTag fields to conduct local cache validation for expired resources.", ¶47]
and communicating the hinting response comprises communicating the hint along with the instantaneous hinting probability.
["To reduce web site page load times, two approaches are proposed: server push and server hints. Server push can allow a server to preemptively send (i.e., push) resources to a client without requiring the client to request the resource. The underlying assumption is that the client will need the resource very shortly (e.g., after parsing an HTML page), thus pushing it in advance avoids a round-trip delay and reduces the web site page load time. A pushed resource can be cacheable so that it can be loaded from the local cache when the client needs it. ", ¶38]

Regarding claims 4 and 19, Han teaches communicating the hinting response comprises communicating the hint along with the hinting probability function. 
["Inference can be employed to identify a specific context or action, or can generate a probability distribution over states of interest based on a consideration of data and events, for example. ", ¶26]

Regarding claim 6, Leighton teaches wherein: the hinting request indicates a root uniform resource locator (URL) of the web page; and the child resource is a child URL of the web page.
["Recall that when the client browser makes the request, a REFERER header is attached that lists mainpage.aspx as the page referrer. The nodes servicing the request can see this header. Also, assume that the new page is composed of chunks b and c. The graph is then updated to note that the new page node for clothing.aspx is composed of chunks b and c, and additionally that the mainpage.aspx page node lead to those chunks. ", ¶94]

Regarding claim 7, Leighton teaches wherein the one or more probabilities are probability is calculated prior to receiving the hinting request.
["According to an additional aspect, the directed cyclic graphs that are maintained at each of a set of cooperating peer nodes are further annotated with meta-information to provide an "annotated" (or so-called "predictive") DCG. The meta-information comprises one or more page nodes that each represent where particular chunks originate (typically, their URI-host and path), as well one or more additional edge types, e.g., that identify the chucks that compose the page identified by a page node. The meta-information also includes an indicator (or so-called "heat index") that identifies a number of times a peer (acting as a referrer) has led to the content identified. The use of heat indexes in the new edge types in the DCG maintained on each cooperating peer provides for a prediction structure that enables the peer nodes to send and receive "hinting" requests and responses between themselves that facilitate content pre-warming. In particular, ", ¶14]

Regarding claim 9, Goodwin teaches wherein at least some of the resource samples are received by the hinting machine over a communications network from the one or more client machines after the respective client machine renders the web page(a client code of a web browser will record parameters with respect to a user access of a web page(¶44) and report to a collection system that is later used by the recommendation system(¶19).
["The data store may contain analysis of previously collected data from the collection system to arrive at the best recommendations for prefetching. As such, the recommendation system may access the data store and determines which web pages are most likely to be next in a user's navigation sequence.", ¶44]
["To provide these services, the entity may take advantage of both internal and external computing and storage capabilities. One example of program instructions delivered to a web browser and/or other application includes those related to initiate the capture of web analytics data when a user terminal accesses a client web page. This collected data may include the name of the web page visited, the download time of the web page, a setting of a cookie for the web page, and the movement of a mouse over a particular object (i.e., "mouse overs") on a web page. In addition, content such as advertisements, modified images, buttons, and other graphics may be customized to a particular user through this service. ", ¶19]

Regarding claim 12, Snodgrass teaches wherein calculating the one or more probabilities probability as a function of the plurality of resource samples comprises: determining a freshness of each resource sample; and weighting an impact of each resource sample on the corresponding probability according to the freshness of the resource sample(more recent i.e. fresh feedback resource samples are weighted more, ¶s31,39)
[" The scores may optionally be generated so as to give greater weight to the most recent occurrences of the relevant page generation tasks than to earlier page generation events. In addition, other criteria may be taken into consideration in generating the scores, such as the average execution time of the particular subtask, and/or the average point at which the subtask is ordinarily performed within the overall page generation event (e.g., at the outset versus near the end of the page generation task). Although score values are depicted in FIG. 1, they may alternatively be omitted from the table 52, or may be generated on-the-fly from other data values stored in the table 52. ", ¶31]
["This data, which may be obtained from feedback messages from the prefetch client 56, may be used to identify the subtasks that should be performed preemptively when a particular web page is requested. The timestamp data may also be used to
Regarding claims 13 and 26, Han teaches wherein the at least one of the one or more probabilities comprises a function that yields a probability that the corresponding child resource will be used as part of a future rendering of the web page as a function of a time associated with the future rendering of the web page.
["Furthermore, the meta files can be leveraged by a client in several ways. The meta files can provide a manifest for early-fetching resources at the beginning of loading a page. The client can use a weight to facilitate a tradeoff between traffic volume and latency, by performing selective fetching. The weight can be a number denoting the probability that the resource will be needed by the client. For resources that are dynamically requested (e.g., by JavaScript), their weights can be less than one. Consequently, to reduce bandwidth consumption, the client can take a conservative approach by only fetching resources with higher weights. The client can also leverage an optional expiration time and eTag fields to conduct local cache validation for expired resources. Thus, network cache validation (e.g., using if-modified-since) can be avoided to further reduce web site page load time. ", ¶47]

 
Regarding claim 21, Goodwin teaches a first client machine, in communication with the hinting machine over the communications network, the first client machine comprising: a client hinting subsystem that operates to receive the hint from the hinting machine over the communications network; 
[“The browser client receives the JSON object (or other data structure) and parses/interprets/processes the data contained therein “, ¶55]
and a page fetcher that operates to prefetch the child resource in association with rendering the web page and in accordance with the received hint.
 [“At the appropriate time, the browser client 702 generates one or more asset /resource requests to one or more remote servers based on the parsed/processed/interpreted data”, ¶56]

Regarding claim 22 Goodwin teaches wherein the first client machine further comprises: a hint store that operates to store the received hint with the hinting probability function; and wherein the page fetcher operates to prefetch by computing a client-side hint for prefetching the child resource as a function of the request time and the stored hinting probability function( the client receives the recommendation and stores it in memory to prefetch content at the appropriate time, ¶55), 
[“The browser client receives the JSON object (or other data structure) and parses/interprets/processes the data contained therein “, ¶55]

and prefetching the associated child resource according to the client- side hint.
 [“At the appropriate time, the browser client 702 generates one or more asset /resource requests to one or more remote servers based on the parsed/processed/interpreted data”, ¶56]


["Browser client 702 sends its URL to a recommendation system 704 ", ¶51]
Leighton teaches the page fetcher operates to compute the client-side hint in response to the determining(the child process of creating the DCG which is combined in the client of  Goodwin send a manifest in the form of a DCG such a DCG chunk in an of itself  indicates a heat value of how popular the chunk is, Leighton ¶106)
["If there is still room, the child process also begins sending the hottest (by heat index) leads to node fingerprints forward in the manifest as well (up to a configurable limit).", ¶106].

Regarding claim 24, Goodwin teaches a first client machine comprising: the hinting machine; 
[“The recommendation system 704 determines one or more prefetch recommendations for the browser client 702”, ¶52]
a client hinting subsystem that operates to receive the hint from the hinting machine; 
[“The recommendation system sends the JSON object (or other data structure) to the browser client”, ¶54]
and a page fetcher that operates to prefetch the child resource in association with rendering the web page and in accordance with the received hint

[“The browser client receives the JSON object (or other data structure) and parses/interprets/processes the data contained therein”, ¶55]

[“At the appropriate time, the browser client 702 generates one or more asset /resource requests to one or more remote servers based on the parsed/processed/interpreted data”, ¶56]

Regarding claim 25, Goodwin teaches wherein the resource sampler further operates to receive: one of the resource samples from a first client machine in association with a prior rendering of the web page by the first client machine, and another of the resource samples from (aggregated data of ¶6 is implied to be collected from multiple clients).
["With another aspect of the disclosure, a recommendation system and collection system may communicate with a data store of aggregated data to estimate which web page(s) are likely to be next in a navigation sequence, then generating a prefetch recommendation. ", ¶6]


Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin/Leighton/Han/Snodgrass as applied to claim 2 above, and further in view of Tucek US 2014/0215001.
Regarding claim 5 and 20, the combination of Goodwin/Leighton/Han does not teach applying a hinting decay model to the one or more probabilities calculated using the time-based probability function. Tucek in the same field of endeavor teaches a system for hinting Tucek teaches wherein the time based probability function is incorporates a hinting decay model(a decay model may be sued to determine the likelihood that the content will be there when later requested, ¶s44,54).

["It may not be desirable to prematurely evict content from the mobile device's cache, for example, if the mobile device has to re-download that content again when the user desires access. Therefore, the decision to clear or "evict" content from the cache may be based on an analysis of one or more metrics. The overall goal is to maximize expected saved bytes versus spent cache capacity. Various sub-metrics can also be applied. An example metric is the likelihood the mobile client will actually access a cached item in the future at a given time. For example, it may be estimated that there is a fixed 10% chance of accessing particular cached content over the next day, and 0% after that. ", ¶44]
["Other techniques may be used to determine which portions of a network site to prefetch. For websites with a good history of access patterns, the mobile client can use these historic rates of change and historic likelihood of access for the estimates. Even if an exact page has not been accessed before (e.g., a new article), it is still reasonable to presume that web pages on a particular site are likely to behave like other pages on that site. For example, news articles may have updates and corrections applied in the first few days, but never change again after that. Users are more likely to access new articles, with a decaying probability the older the article gets. Standard AI and clustering techniques can also be used to predict likelihood of access and rate of becoming stale. ", ¶54]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton/Han/Snodgrass specifically Snodgrass’s weight of recent subtasks with additional incorporation of a decay model as taught by Tucek. The reason for this modification would be to specify as a decay of how long previously requested content remains on a webpage to the benefit of prefetching content previously fetched content. 

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin/Leighton/Han/Snodgrass as applied to claim 2 above, and further in view of Crowe US 2015/0067174.
Regarding claim 5 and 20, the combination of Goodwin/Leighton/Han/Snodgrass does not teach applying a hinting decay model to the one or more probabilities calculated using the time-based probability function. Crowe in the same field of endeavor teaches a system for hinting and  speeding  of client page loads by strategic caching of content(¶41) Crowe teaches wherein the time based probability function is incorporates a hinting decay model(a decay model may be used to determine popular content requested by a user and likely to be requested by a user, ¶s 52).
[“In this manner, content associated with popular (or desirable, strategic, etc.) domains can be preemptively loaded (i.e., pre-fetched) into one or more shared caches so that the domain name resolver can immediately resolve the request for content to a shared cache directly connected (or indirectly connected, but in close proximity, that is, on the client-side of an access network) to the requesting end-user device.”, ¶41]
[“Any number of techniques may be used to determine the popularity of a content object. For example, popularity of an object can be determined based on the number of requests and/or the request rate. Popular objects typically have higher request rates or higher number of requests than unpopular objects. Popularity can also be determined by tracking the last X number of request times for an object and then using the difference between the current time and the X number of request times to calculate a running average for how often the object is requested. Similarly, popularity can be gauged on the request rate for an object that is weighted for more recent requests for the object (which is a predictor that the object will be requested again). As another example, an exponential decay method and an artificial neural network could be used to determine the popularity of an object.”,. ¶52]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton/Han/Snodgrass specifically Snodgrass weighting of recency of subtasks with additional incorporation of a decay model for the popularity of content item to perform strategic caching as taught by Crowe  to the prefetching of content at webpage load time as taught by Goodwin/Leighton/Han/Snodgrass.   The reason for this modification would be to speed up page loading by identifying popular content likely to be requested and thus prefetching of such content would result in faster page loading. 

Claims 8 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin/Leighton/Han/Snodgrass as applied to claim 1 above, and further in view of Garas et al US 2019/0312943.
Regarding claims 8 and 31, Goodwin/Leighton/Han do not teach wherein calculating the one or more probabilities probability comprises categorizing each resource sample according to a presence model. Garas teaches a method and system for pushing of prefetch content. Garas teaches wherein calculating the time-based probability comprises categorizing each resource sample according to a presence model.
["In an alternate embodiment, there can be multiple PR lists (each associated with a different TTL) for each particular page. Thus, in the above example, the resources for a.com/b could be split into two cookies, 1 hr and 24 hr, that are for page b. In another example, the time periods for the cookie categories might be, for example, 1 min, 5 min, 10 min, 30 min, 1 hour, 12 hour, 1 week, persistent (never-expires), etc. ", ¶118]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton/Han with the use of categorizing resource into groups that describe how long resource within the page will be available.. The reason for this modification would be to increase the quality of content prefetch recommendations.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin/Leighton/Han/Snodgrass as applied to claim 1 above, and further in view of Balakrishnan US 2016/0191664.
Regarding claim 10, Goodwin/Leighton/Han do not teach wherein at least some of the resource samples are received by the hinting machine as part of automated web page crawling. Balakrishnan teaches a system for predictive content prefetch. Balakrishman teaches wherein at least some of the resource samples are received by the hinting machine as part of automated web page crawling.
["Preferably, detected content is analyzed, classified and catalogued so that the prediction engine can operate on it. Preferably, the prediction engine receives inputs from one of more entities : web crawler, RSS parser, publication APIs, a user preferences database, a user consumption history database, and a user recently-served database. The web crawler typically provides entries with one or more fields, such as classification key (e.g., VoC_content_id_number (unique key to identify content internally to VoC service), content provider name and identifier, category, sub_category_1, sub_category_2, . . . sub_category_n), and results (e.g., tags, associated text, media type and attributes, lifetime, popularity, top level URL, etc.). For sites that prevent crawling but provide RSS notification, the RSS feed is obtained and parsed into the same format database entries as noted above for the web crawler.", ¶54]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighto/Han/Snodgrass in use of client page load data with web crawler data as taught by Balakrishnan. The reason for this modification would be to provide more data to the recommendation system for performing prefetch recommendation.
	
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Goodwin/Leighton/Han/Snodgrass as applied to claim 1 above, and further in view of obvious modification in view of exemplary rationale of obviousness.
Regarding claim 11,  Leighton teaches a hinting machine separate from the client and does not specifically teach wherein the hinting machine is co- resident with the requesting client machine. It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton/Han by incorporating the hinting machine within the client. 

effectively remove old feedback data from the mapping table 52, or to otherwise give greater weight to recent feedback data over old feedback data. ", ¶39]


Claims 29 and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin/Leighton/Han/Snodgrass as applied to claim 28  above, and further in view of Korshadi US. 2014/0149850
Regarding claim 29, Goodwin teaches storing the hints at the client machine, the hints comprising hinting probability functions calculated by the hinting machine to indicate probabilities over time that the resources will be requested as part of loading the web page at a time in the future, 
[“The browser client receives the JSON object (or other data structure) and parses/interprets/processes the data contained therein”, ¶55]

[“At the appropriate time, the browser client 702 generates one or more asset /resource requests to one or more remote servers based on the parsed/processed/interpreted data”, ¶56]

Goodwin/Leighton/Han do not teach wherein the prefetching comprises computing a set of client-side hints for prefetching an associated set of resources as a function of a request time for the web page and the stored hinting probability functions, and prefetching the associated set of resource according to the set of client-side hints. Khorashadi i teaches an method for enhancing web browsing by preloading webpage content. Khorashadi teaches wherein the prefetching 
["For example, the statistical information may include data that certain web content elements have a high probability of being viewed or executed based on the collected data. In another aspect, the data may be particular to the user of the browser. For example, the user may have a habit of executing particular files or file type statistically over other elements. The peer device may generate metadata to form hints to anticipate a browser's next action based on browsing habits that are observed on the mobile device. In another aspect, a peer device may receive metadata from other peer devices and may aggregate data regarding browsing habits of many users to form hints. In another aspect, the peer device may receive metadata from a browser assistance server and may share that metadata with other peer devices. In a further aspect, the peer device may collect the habit data. ", ¶116]

and prefetching the associated set of resource according to the set of client-side hints
["Aspect methods may further include downloading first portions of webpages using the computing device before second portions based on statistical browsing habits contained in the metadata. Aspect methods may further include preloading portions of webpages using the computing device with the preloaded portions being identified using statistical browsing habits contained in the metadata..", ¶17]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton/Han with the clients themselves exchanging and performing hint calculation as taught by Khorashadi. The reason for this modification would be to allow for prefetching based on hints when the parent node(of Leighton)/recommendation server(of Goodwin) has failed/ is unavailable to provide such hint information.
	Regarding claim 30, Khorashadi teaches wherein computing the set of client-side hints is performed in response to the determining
["For example, the statistical information may include data that certain web content elements have a high probability of being viewed or executed based on the collected data. In another aspect, the data may be particular to the user of the browser. For example, the user may have a habit of executing particular files or file type statistically over other elements. The peer device may generate metadata to form hints to anticipate a browser's next action based on browsing habits that are observed on the mobile device. In another aspect, a peer device may receive metadata from other peer devices and may aggregate data regarding browsing habits of many users to form hints. In another aspect, the peer device may receive metadata from a browser assistance server and may share that metadata with other peer devices. In a further aspect, the peer device may collect the habit data. ", ¶116]


Goodwin/Leighton//Han//Snodgrass/Khorashadi does not teach determining, by the client machine, that updated hints are unavailable from the hinting machine at the request time. It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton/Ha/Khorashadi by performing client side determining of hints when the hinting machine is unavailable to provide such hinting information. The reason for this modification would be obvious us based upon 1) at the time  it is recognized that servers(i.e. hinting machine) fail and service provided by such servers would be unavailable. 2) there are finite variations as to the device that performs the hint generation, performed by  central/root server, performed by another peer  for the requesting peer and performing of the calculation of  by the requesting peer itself from data obtained from other peers. 3) a reasonable expectation of success in such a combination would be expected since Khorashadi teaches a client performing hinting determination.
	

Claims 1,16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin US 2015/0295988, and further in view of Leighton US 2014/0189071 and Han US 2017/0034302,  Crowe US 2015/0067174.
Regarding claims1,16 and 28 Goodwin teaches a method for hint generation, the method comprising: receiving, by a hinting machine from one or more client machines, feedback information generated based on prior renderings of a web page by the one or more client machines.
["One example of program instructions delivered to a web browser and/or other application includes those related to initiate the capture of web analytics data when a user terminal accesses a client web page. This collected data may include the name of the web page visited, the download time of the web page, a setting of a cookie for the web page, and the movement of a mouse over a particular object (i.e., "mouse overs") on a web page. In addition, content such as advertisements, modified images, buttons, and other graphics may be customized to a particular user through this service. ", ¶19]


(download time)
[" One example of program instructions delivered to a web browser and/or other application includes those related to initiate the capture of web analytics data when a user terminal accesses a client web page. This collected data may include the name of the web page visited, the download time of the web page, ", ¶19]

 Goodwin teaches uploading web analytics to prefetch recommendation server but does not teach wherein: prior renderings of the web page comprise obtaining a root object and one or more child resources for the web page the feedback information comprising a plurality of resource samples of one or more of the one or more child resources, each resource sample comprising indicating a rendering status of the respective child resource during the corresponding prior rendering of the web page at the respective sample time, the rendering status indicating whether the respective child resource was loaded at the corresponding sample time or not; 
calculating, by the hinting machine as a function of the plurality of resource samples, one or more probabilities, each probability corresponding to one of the one or more child resources and indicating a probability that the corresponding one or more of the one or more child resources will be requested from a content server in the course of used to rendering the web page at a time in the future;
 and generating, by the hinting machine according to the probability, a hint for prefetching one or more of the one or more child resources as a part of a future rendering of the web page by a requesting client machine.
Leighton teaches a system for web content preloading including a method for mapping access to website content. Leighton teaches wherein: prior renderings of the web page comprise obtaining a root object and one or more child resources for the web page(a DCG represents the root url and the underlying child resources ie. links, subpage as additional nodes extending from the root ¶94, see  also fig 7, either the fingerprint  in the form of a hash or a cookie as in Goodwin could be used to uniquely identify the resource, cookies as it is known in the art contain hashes to make them unique),
["Another annotation that may be provided is a new type of edge called a leads to edge. This edge is denoted in the graph with dashed arrows and includes a diamond with a number in it that is referred to as the edge's heat index. (The above-described graphical representations are merely for explanatory purposes, as other conventions may be used without departing from the concepts herein). This annotation is best explained by example. Assume that after the client downloads the mainpage.aspx in the earlier example, he or she clicks on a link on that page that was for clothing.aspx. Recall that when the client browser makes the request, a REFERER header is attached that lists mainpage.aspx as the page referrer. The nodes servicing the request can see this header. Also, assume that the new page is composed of chunks b and c. The graph is then updated to note that the new page node for clothing.aspx is composed of chunks b and c, and additionally that the mainpage.aspx page node lead to those chunks. As noted, each leads to edge has a heat index associated with it that marks the number of times the parent page node has led to this content. The graph is now updated to look as shown in FIG. 12. ", ¶94]
 the feedback information comprising a plurality of resource samples of one or more of the one or more child resources, each resource sample comprising indicating a rendering status of the respective child resource during the corresponding prior rendering of the web page at the respective sample time, 
["Thus, if a user with a client browser requests a page at that URL, the page downloads through the overlay network and is composed of chunks e and f. Assuming that the parent node started with the DCG in FIG. 10, after that node delivers the page, its DCG would look as shown in FIG. 11. Typically, a similar annotation would be present on the edge node that serves the response to the client request. ", ¶93]
["For example, assume the chunks that it picks are c and d, and that it ignores chunk b because the heat index is too low for it (just 1). The child dedupe process would then append to the forward request fingerprints c, d, e, and f, which would let the parent dedupe process know that the child process has that data present. ", ¶98]
the rendering status indicating whether the respective child resource was loaded at the corresponding sample time or not; 
[“During this hinting request phase, the child dedupe process queries whether the child has a page node (in its annotated DCG) for the requested URI. If so, the dedupe process uses the meta-information in its annotated DCG to direct a hinting request at its parent that includes a manifest of chunks (preferably identified only by fingerprint) that it has and that it believes there is a high likelihood of the parent dedupe process utilizing. In this manner, the child is predicting that the parent is able to make use of the chunks the child has already seen.”, ¶14]
calculating, by the hinting machine, as a function of resource samples one or more probabilities, each probability corresponding to one of the one or more child resources and 
[“During this hinting request phase, the child dedupe process queries whether the child has a page node (in its annotated DCG) for the requested URI. If so, the dedupe process uses the meta-information in its annotated DCG to direct a hinting request at its parent that includes a manifest of chunks (preferably identified only by fingerprint) that it has and that it believes there is a high likelihood of the parent dedupe process utilizing. In this manner, the child is predicting that the parent is able to make use of the chunks the child has already seen. When the parent dedupe process receives hinting request (the manifest) and needs to go forward to the origin, the parent (as it goes forward to the origin) also begins to send data hints back to the child in the form of a hinting response. The hinting response provides the child with information about what the parent believes the page will likely be composed of that the child does not already have, preferably along with what future pages might contain.”, ¶14]

 and generating, by the hinting machine according to the probability, a hint for prefetching one or more of the one or more child resources as a part of a future rendering of the web page by a requesting client machine.
[“The hinting response provides the child with information about what the parent believes the page will likely be composed of that the child does not already have, preferably along with what future pages might contain.”, ¶14]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin’s client requesting of to receive hinting with the DCG method as taught by Leighton. The reason for such a modification would be to organize information regarding the access pattern to a website that can be used for data analysis to perform prefetching/preloading. 
The combination of Goodwin/Leighton teach a hinting system as discussed above but does not teach such a system using a time-based probability function and thus does not teach does not teach determining, by the hinting machine as a function of the plurality of resource samples, a time-based probability function that generates a probability that an individual child resource of the one or more child resources will be requested in the course of rendering the web (server logs that specify past resource web resource access content present URL. ¶44), a time-based probability function that generates a probability that an individual child resource of the one or more child resources will be requested in the course of rendering the web page, the time-based probability function based on statistical models(determined statistically ¶44) that incorporate the rendering status of each of the plurality of resource samples(neural net /fuzzy logic statistical modeling is performed on server logs to generate hints on content to prefetch that indicate  expiration time, ¶35, 44, 47, 76 );
[“In the push phase, a server (or proxy) can push several meta files, which contain resource URLs (i.e., hints) of the current and/or future pages that are to be requested by a client. In the early fetch phase, the client can request resources according to the meta file and batch the requests with the request of the page. Thus, the page together with all its resources can be downloaded in one round-trip. This decouples the network transfer and local computation, and breaks the complex "load-parse-load" dependencies among objects, leading to a reduced web site page load time.”, ¶35]
[“Each entry of the resource can contain the resource URL, and optionally a weight and the resource's expiration time/eTag. URLs in the list can be properly ordered to observe the resource dependency (for local computation). Thus, the client can issue early fetching requests according to the order. The list of subpage mIDs can be pages, which users can navigate to from the current page. The subpage mIDs can be identified statically (by identifying HTML links) or statistically (e.g., by observing from the web server logs to capture dynamic navigations).”, ¶44]

["The weight can be a number denoting the probability that the resource will be needed by the client. For resources that are dynamically requested (e.g., by JavaScript), their weights can be less than one. Consequently, to reduce bandwidth consumption, the client can take a conservative approach by only fetching resources with higher weights. The client can also leverage an optional expiration time and eTag fields to conduct local cache validation for expired resources. Thus, network cache validation (e.g., using if-modified-since) can be avoided to further reduce web site page load time. ", ¶47]

[“["If the data structure is considered to be empty, then the computer readable storage device can send the response comprising a full push of metadata for the current page, another page, and/or its subpages unless a limit is set. If the data structure comprises metadata, then the data can be representative of IDs or expiration times of the current page and/or subpages whose metadata is cached.", ¶76]

calculating by the hintng machine one or more probabilities using the time-based probability function, each probability corresponding to one of the one or more child resources and indicating a probability that the corresponding one of the one or more child resources will be requested from a content server in the course of rendering the web page at a particular time in the future; and generating, by the hinting machine according to the probability, a hint for prefetching one or more of the one or more child resources as a part of a future rendering of the web page by a requesting client machine(server calculates and sends hints to client, ¶38, 41, 47, 76 );

["To reduce web site page load times, two approaches are proposed: server push and server hints. Server push can allow a server to preemptively send (i.e., push) resources to a client without requiring the client to request the resource. The underlying assumption is that the client will need the resource very shortly (e.g., after parsing an HTML page), thus pushing it in advance avoids a round-trip delay and reduces the web site page load time. A pushed resource can be cacheable so that it can be loaded from the local cache when the client needs it. ", ¶38]
[“Server hints can provide a way for a server to notify a client of a resource that will be needed before it is discovered by the client. Unlike the server push, when using the server hints, the server does not send the actual resource data, but only its URL as a "hint". Therefore, the client only revalidates resources that are expired and requests resources that are not in the local cache. Server hints can utilize a link header to be standardized in HTML 5. The server can inject hints into a response header using the following HTML link:<url>;rel= prefetch [2] or link:<url>;rel=subresource [3] where the url is the resource URL. The browser can then collect (potentially multiple) embedded hints, and pre-fetch them.”, ¶41]


The combination of Goodwin/Leighton/Han and more specifically teaches the probability is associated with the weight of the resource(¶44) but does not teach the time-based probability function is determined by applying a weighting function to each resource sample of the plurality of resource samples to weight an impact of each resource sample on the probability generated by the time-based probability function for the individual child resource . Crowe in the same field of endeavour teaches a system for strategic caching of  web documents. Crowe teaches the time-based probability function is determined by applying a weighting function to each resource sample of the plurality of resource samples to weight an impact of each resource sample on the probability generated by the time-based probability function for the individual child resource(Crowe teaches a predictive prefetch service that  predicts content is popular for a user and thus likely to be requested. Crowe teaches strategic caching to speed page load by a client. Such determination of weighted  popularity of past request  could also be used  in the  Goodwin/Leighton/Han by the client on what content may be pre-emptively prefetched, ¶s41,52)
["In this manner, content associated with popular (or desirable, strategic, etc.) domains can be preemptively loaded (i.e., pre-fetched) into one or more shared caches so that the domain name resolver can immediately resolve the request for content to a shared cache directly connected (or indirectly connected, but in close proximity, that is, on the client-side of an access network) to the requesting end-user device. For example, if an end-user requests content (e.g., via a web interface, set-top box, Roku.sup.SM Box, etc.), the associated end-user domain name resolver can determine if the domain associated with the requested content is deemed popular (e.g., by comparing with the list or mapping of domains, comparing against a regular expression, etc.) and, if so, redirect the end-user device to request content from at least one shared cache.", ¶41]
["Popularity can also be determined by tracking the last X number of request times for an object and then using the difference between the current time and the X number of request times to calculate a running average for how often the object is requested. Similarly, popularity can be gauged on the request rate for an object that is weighted for more recent requests for the object (which is a predictor that the object will be requested again).", ¶52]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton/Han with weighting of more recently requested subtasks/child resource requests higher in generating predictive prefetch i.e. hinting recommendations. The reason for this modification would be to more accurately determine web resources that would be of interest to the user by giving more weight to more recently downloaded items more weight.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin/Leighton/Han/Crowe as applied to claim 2 above, and further in view  obvious modification of Crowe US 2015/0067174.
Regarding claim 5 and 20, the combination of Goodwin/Leighton/Han/Crowe , more specifically Crowe teaches applying a hinting decay model to the one or more probabilities calculated using the time-based probability function(exponential decay, ¶52), and applying a weighting function to each resource sample of the plurality of resource samples to weight an impact of each resource sample on the probability generated by the time-based probability function for the individual child resource(weighting more recent requests heavier, ¶52)
[“Any number of techniques may be used to determine the popularity of a content object. For example, popularity of an object can be determined based on the number of requests and/or the request rate. Popular objects typically have higher request rates or higher number of requests than unpopular objects. Popularity can also be determined by tracking the last X number of request times for an object and then using the difference between the current time and the X number of request times to calculate a running average for how often the object is requested. Similarly, popularity can be gauged on the request rate for an object that is weighted for more recent requests for the object (which is a predictor that the object will be requested again). As another example, an exponential decay method and an artificial neural network could be used to determine the popularity of an object.”,. ¶52]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton/Han/Crowe with both with applying both a recency of request  weighting and exponential decay as to the prefetching of content at webpage load time as taught by Goodwin/Leighton/Han.   The reason for this modification would be to speed up page 

Prior Art Cited But Not Used In Rejection

20130246508 - TRANSACTION ACCELERATION FOR CLIENT-SERVER COMMUNICATION SYSTEMS

Applicant Remarks
Applicant’s arguments with respect to claims 1 14 and 28 that the combination of references do not teach a weighting, the examiner contends that the newly cited art teaches  weighting respective to recency of previous sub-task, i.e previous request web content objects. Thus such claims are taught by the combination of Goodwin/Leighton/Han/Snodgrass or Goodwin/Leighton/Han/Crowe s presented in the rejection above.
With respect to claims 5 and 20 the applicant argues that the references cited do not teach the two-stage analysis. The examiner contends that the specification does not recite a two-stage process/analysis. To the extent that the applicant means a two stage process as both utilizing a weighting of resources and an decay function in generating hints. The examiner wishes to point out that ¶46 which provides the best description of the weighting and decay function does not recite the weighting and decay function as a combination or two-stage processes, thus no specific support for a two-stage process is discussed.  Regardless the combination, i.e. the use of both weight and decay would be obvious as it entails the simple combination of practices taught in prior art cited as presented in the rejection above.  
The applicant recites that the rejection of remaining dependent claims are deficient for the alleged lack of teaching the weighting of resource samples. The examiner contends that such weight is taught by Snodgrass and Crowe as presented in the rejection and thus rejection of such claim are proper

Conclusion 
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea, can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Primary Examiner, Art Unit 2456